[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 12-10301
                                                                     JUNE 22, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________         CLERK

                                D.C. Docket No. 4:08-cv-00135-HLM



DANIEL FOWLER,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff - Appellant,

                                             versus

MICHAEL HILL,

llllllllllllllllllllllllllllllllllllllll                        Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (June 22, 2012)

Before BARKETT, PRYOR, and FAY, Circuit Judges.

PER CURIAM:
      This appeal challenges the granting of summary judgment in favor of the

appellee, a deputy sheriff, based upon qualified immunity. After reviewing the

briefs of the parties and the record, we affirm the ruling for the reasons set forth in

the ORDER of the district court dated the 19th day of December, 2011.

      AFFIRMED.




                                           2